Exhibit 10.4

FORWARD PURCHASE AGREEMENT

This Forward Purchase Agreement (this “Agreement”) is entered into as of October
22, 2020, between Lux Health Tech Acquisition Corp., a Delaware corporation (the
“Company”), Lux Ventures VI, L.P., a Delaware limited partnership, and Lux
Ventures VI Sidecar, L.P., a Delaware limited partnership (together, the
“Purchasers”).

RECITALS

WHEREAS, the Company was formed for the purpose of effecting a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination with one or more businesses (a “Business Combination”);

WHEREAS, the Company has confidentially submitted with the U.S. Securities and
Exchange Commission (the “SEC”) a draft registration statement on Form S-1 (the
“Registration Statement”) for its initial public offering (“IPO”) of 30,000,000
units (or 34,500,000 units if the IPO over-allotment option (the “IPO Option”)
is exercised in full) (the “Public Units”), at an expected price of $10.00 per
Public Unit, each Public Unit comprised of one share of the Company’s Class A
common stock, par value $0.0001 per share (the “Class A Shares,” and the Class A
Shares included in the Public Units, the “Public Shares”), and one-third of one
redeemable warrant, where each whole redeemable warrant is exercisable to
purchase one Class A Share at an exercise price of $11.50 per share (the
“Warrants,” and the Warrants included in the Public Units, the “Public
Warrants”);

WHEREAS, Lux Encore Sponsor, LP, a Delaware limited partnership and the
Company’s sponsor, has committed to purchase an aggregate of 5,333,333 warrants
(or 5,933,333 warrants if the over-allotment option is exercised in full) at a
price of $1.50 per warrant in a private placement that will close simultaneously
with the closing of the IPO (such warrants, the “Private Placement Warrants”);

WHEREAS, following the closing of the IPO (the “IPO Closing”), the Company will
seek to identify and consummate a Business Combination;

WHEREAS, the parties wish to enter into this Agreement, pursuant to which
immediately prior to the closing of the Company’s initial Business Combination
(the “Business Combination Closing”), the Company shall issue and sell to the
Purchasers, and the Purchasers shall purchase from the Company, in a private
placement, the number of Forward Purchase Shares (as defined below) determined
pursuant to Section 1(a)(ii) hereof and the number of Forward Purchase Warrants
(as defined below) determined pursuant to Section 1(a)(ii) hereof, on the terms
and conditions set forth herein; and

WHEREAS, proceeds from the IPO and the sale of the Private Placement Warrants in
an aggregate amount equal to the gross proceeds from the IPO will be deposited
into a trust account for the benefit of the holders of the Public Shares (the
“Trust Account”), as described in the Registration Statement.

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the

 

--------------------------------------------------------------------------------

 

receipt, sufficiency and adequacy of which are hereby acknowledged, the parties
hereto agree as follows:

AGREEMENT

1.Sale and Purchase.

(a)Forward Purchase Securities.

(i)The Company shall issue and sell to the Purchasers, and the Purchasers shall
purchase from the Company, that number of Class A Shares (the “Forward Purchase
Shares”), up to a maximum of 1,500,000 Class A Shares (the “Maximum Shares”),
plus that number of warrants (the “Forward Purchase Warrants” and, together with
the Forward Purchase Shares, the “Forward Purchase Securities”), up to a maximum
of 500,000 warrants) (the “Maximum Warrants”), in each case in the respective
percentage set forth opposite such Purchaser’s name in the chart set forth below
in this Section 1(a), for an aggregate purchase price of $10.00 per unit (the
“Forward Purchase Price”) of one Forward Purchase Share and one-third of one
Forward Purchase Warrant (each, a “Forward Purchase Unit”), or up to a maximum
of $15,000,000 in the aggregate.

Lux Ventures VI, L.P.

99.6%

Lux Ventures VI Sidecar, L.P.

0.40%

(ii)The number of Forward Purchase Units to be issued and sold by the Company
and purchased by the Purchasers hereunder shall equal that number which, after
payment of the aggregate Forward Purchase Price by the Purchasers, will result
in gross proceeds to the Company in an aggregate amount equal to the amount of
funds necessary for the Company to consummate the initial Business Combination
and pay related fees and expenses, less amounts available to the Company from
the Trust Account (after payment of the deferred underwriting discount and after
giving effect to any redemptions of Public Shares) and any other financing
source obtained by the Company for such purpose at or prior to the consummation
of the initial Business Combination, plus any additional amounts mutually agreed
by the Company and the Purchasers that may be retained by the post-Business
Combination company for working capital or other purposes, but in no event shall
the number of Forward Purchase Shares or Forward Purchase Warrants purchased
hereunder exceed the Maximum Shares or the Maximum Warrants, respectively.

(iii)Each Forward Purchase Warrant will have the same terms as each Private
Placement Warrant, and will be subject to the terms and conditions of the
Warrant Agreement to be entered into between the Company and Continental Stock
Transfer & Trust Company, as Warrant Agent, in connection with the IPO (the
“Warrant Agreement”). Each Forward Purchase Warrant will entitle the holder
thereof to purchase one Class A Share at a price of $11.50 per share, subject to
adjustment as described in the Warrant Agreement, and only whole Forward
Purchase Warrants will be exercisable. The Forward Purchase Warrants will become
exercisable on the later of 30 days after the Business Combination Closing and
12 months from the IPO Closing, and will expire five years after the Business
Combination Closing or earlier upon the liquidation of the Company, as described
in the Warrant Agreement. The Forward Purchase Warrants will be non-

2

--------------------------------------------------------------------------------

 

redeemable and exercisable on a cashless basis so long as they are held by the
Purchasers or their Permitted Transferees (as defined below). If the Forward
Purchase Warrants are held by Persons (as defined below) other than the
Purchasers or their Permitted Transferees, the Forward Purchase Warrants will
have the same terms as the Public Warrants, as set forth in the Warrant
Agreement.

(iv)The Company shall require the Purchasers to purchase the Forward Purchase
Securities by delivering notice to the Purchasers, at least five (5) Business
Days before the Business Combination Closing, specifying the number of Forward
Purchase Shares and Forward Purchase Warrants the Purchasers are required to
purchase, the date of the Business Combination Closing, the aggregate Forward
Purchase Price and instructions for wiring the Forward Purchase Price. The
closing of the sale of Forward Purchase Securities (the “Forward Closing”) shall
be held on the same date and immediately prior to the Business Combination
Closing (such date being referred to as the “Forward Closing Date”). At least
one (1) Business Day prior to the Forward Closing Date, the Purchasers shall
deliver to the Company, to be held in escrow until the Forward Closing, the
Forward Purchase Price for the Forward Purchase Securities by wire transfer of
U.S. dollars in immediately available funds to the account specified by the
Company in such notice. Immediately prior to the Forward Closing on the Forward
Closing Date, (A) the Forward Purchase Price shall be released from escrow
automatically and without further action by the Company or the Purchasers, and
(B) upon such release, the Company shall issue the Forward Purchase Securities
to the Purchasers in book-entry form, free and clear of any liens or other
restrictions whatsoever (other than those arising under state or federal
securities laws), registered in the name of the Purchasers (or their nominee in
accordance with their delivery instructions), or to a custodian designated by
the Purchasers, as applicable. In the event the Business Combination Closing
does not occur on the date scheduled for closing, the Forward Closing shall not
occur and the Company shall promptly (but not later than one (1) Business Day
thereafter) return the Forward Purchase Price to the Purchasers. For purposes of
this Agreement, “Business Day” means any day, other than a Saturday or a Sunday,
that is neither a legal holiday nor a day on which banking institutions are
generally authorized or required by law or regulation to close in the City of
New York, New York.

(b)Legends. Each book entry for the Forward Purchase Securities shall contain a
notation, and each certificate (if any) evidencing the Forward Purchase
Securities shall be stamped or otherwise imprinted with a legend, in
substantially the following form:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION, AND MAY NOT BE TRANSFERRED IN VIOLATION OF SUCH ACT AND LAWS. THE
SALE, PLEDGE, HYPOTHECATION, OR TRANSFER OF THE SECURITIES REPRESENTED HEREBY
ARE SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN FORWARD PURCHASE AGREEMENT
BY AND AMONG THE HOLDER AND THE COMPANY. COPIES OF SUCH AGREEMENT MAY BE
OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY.”

3

--------------------------------------------------------------------------------

 

2.Representations and Warranties of the Purchasers. The Purchasers represent and
warrant to the Company as follows, as of the date hereof:

(a)Organization and Power. The Purchasers are duly organized, validly existing,
and in good standing under the laws of the jurisdiction of their formation and
have all requisite power and authority to carry on their businesses as presently
conducted and as proposed to be conducted.

(b)Authorization. The Purchasers have full power and authority to enter into
this Agreement. This Agreement, when executed and delivered by the Purchasers,
will constitute the valid and legally binding obligation of the Purchasers,
enforceable against the Purchasers in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and any other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies, or (iii) to the extent the indemnification provisions contained in the
Registration Rights (as defined below) may be limited by applicable federal or
state securities laws.

(c)Governmental Consents and Filings. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority is required on
the part of the Purchasers in connection with the consummation of the
transactions contemplated by this Agreement.

(d)Compliance with Other Instruments. The execution, delivery and performance by
the Purchasers of this Agreement and the consummation by the Purchasers of the
transactions contemplated by this Agreement will not result in any violation or
default (i) of any provisions of their organizational documents, (ii) of any
instrument, judgment, order, writ or decree to which it is a party or by which
it is bound, (iii) under any note, indenture or mortgage to which it is a party
or by which it is bound, (iv) under any lease, agreement, contract or purchase
order to which it is a party or by which it is bound or (v) of any provision of
federal or state statute, rule or regulation applicable to the Purchasers, in
each case (other than clause (i)), which would have a material adverse effect on
the Purchasers or their ability to consummate the transactions contemplated by
this Agreement.

(e)Purchase Entirely for Own Account. This Agreement is made with the Purchasers
in reliance upon the Purchasers’ representation to the Company, which by the
Purchasers’ execution of this Agreement, the Purchasers hereby confirm, that the
Forward Purchase Securities to be acquired by the Purchasers will be acquired
for investment for the Purchasers’ own account, not as a nominee or agent, and
not with a view to the resale or distribution of any part thereof in violation
of any state or federal securities laws, and that the Purchasers have no present
intention of selling, granting any participation in, or otherwise distributing
the same in violation of law. By executing this Agreement, the Purchasers
further represent that the Purchasers do not presently have any contract,
undertaking, agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third Person, with respect to any of the
Forward Purchase Securities. For purposes of this Agreement, “Person” means an
individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization, any other entity or any
government or any department or agency thereof.

4

--------------------------------------------------------------------------------

 

(f)Disclosure of Information. The Purchasers have had an opportunity to discuss
the Company’s business, management, financial affairs and the terms and
conditions of the offering of the Forward Purchase Securities, as well as the
terms of the Company’s proposed IPO, with the Company’s management.

(g)Restricted Securities. The Purchasers understand that the offer and sale of
the Forward Purchase Securities to the Purchasers have not been, and will not
be, registered under the Securities Act of 1933, as amended (the “Securities
Act”), by reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Purchasers’ representations as
expressed herein. The Purchasers understand that the Forward Purchase Securities
are “restricted securities” under applicable U.S. federal and state securities
laws and that, pursuant to these laws, the Purchasers must hold the Forward
Purchase Securities indefinitely unless they are registered with the SEC and
qualified by state authorities, or an exemption from such registration and
qualification requirements is available. The Purchasers acknowledge that the
Company has no obligation to register or qualify the Forward Purchase
Securities, or any Class A Shares for which they may be exercised, for resale,
except as provided herein (the “Registration Rights”). The Purchasers further
acknowledge that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Forward
Purchase Securities, and on requirements relating to the Company which are
outside of the Purchasers’ control, and which the Company is under no obligation
and may not be able to satisfy. The Purchasers acknowledge that the Company
filed the Registration Statement for its proposed IPO. The Purchasers understand
that the offering of the Forward Purchase Securities is not and is not intended
to be part of the IPO, and that the Purchasers will not be able to rely on the
protection of Section 11 of the Securities Act.

(h)No Public Market. The Purchasers understand that no public market now exists
for the Forward Purchase Securities, and that the Company has made no assurances
that a public market will ever exist for the Forward Purchase Securities.

(i)High Degree of Risk. The Purchasers understand that their agreement to
purchase the Forward Purchase Securities involves a high degree of risk, which
could cause the Purchasers to lose all or part of their investments.

(j)Accredited Investor. The Purchasers are accredited investors as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.

(k)No General Solicitation. Neither the Purchasers nor any of their officers,
directors, employees, agents, stockholders or partners has either directly or
indirectly, including, through a broker or finder (i) engaged in any general
solicitation, or (ii) published any advertisement in connection with the offer
and sale of the Forward Purchase Securities.

(l)Residence. The Purchasers’ principal place of business is the office or
offices located at the address of the Purchasers set forth on the signature page
hereof.

(m)Adequacy of Financing. At the time of the Forward Closing, the Purchasers
will have available to it sufficient funds to satisfy their obligations under
this Agreement.

5

--------------------------------------------------------------------------------

 

(n)Affiliation of Certain FINRA Members. The Purchasers are neither associated
nor affiliated with Credit Suisse Securities (USA) LLC (“Credit Suisse”),
Stifel, Nicolaus & Company, Incorporated (“Stifel”) or, to their actual
knowledge, any other member of the Financial Industry Regulatory Authority
(“FINRA”) that is participating in the IPO.

(o)No Other Representations and Warranties; Non-Reliance. Except for the
specific representations and warranties contained in this Section 2 and in any
certificate or agreement delivered pursuant hereto, none of the Purchasers nor
any person acting on behalf of the Purchasers nor any of the Purchasers’
affiliates (the “Purchaser Parties”) has made, makes or shall be deemed to make
any other express or implied representation or warranty with respect to the
Purchasers and this offering, and the Purchaser Parties disclaim any such
representation or warranty. Except for the specific representations and
warranties expressly made by the Company in Section 3 of this Agreement and in
any certificate or agreement delivered pursuant hereto, the Purchaser Parties
specifically disclaim that they are relying upon any other representations or
warranties that may have been made by the Company, any person on behalf of the
Company or any of the Company’s affiliates (collectively, the “Company
Parties”).

3.Representations and Warranties of the Company. The Company represents and
warrants to the Purchasers as follows:

(a)Organization and Corporate Power. The Company is a corporation duly
incorporated and validly existing and in good standing as a corporation under
the laws of the State of Delaware and has all requisite corporate power and
authority to carry on its business as presently conducted and as proposed to be
conducted. The Company has no subsidiaries.

(b)Capitalization. On the date hereof, the authorized share capital of the
Company consists of:

(i)200,000,000 Class A Shares, none of which are issued and outstanding;

(ii)20,000,000 shares of the Company’s Class B common stock, par value $0.0001
per share (the “Class B Shares”), 8,625,000 of which are issued and outstanding
as of the date hereof. All of the outstanding Class B Shares have been duly
authorized, are fully paid and nonassessable and were issued in compliance with
all applicable federal and state securities laws; and

(iii)1,000,000 preferred shares, par value $0.0001 per share, none of which are
issued and outstanding.

(c)Authorization. All corporate action required to be taken by the Company’s
Board of Directors and stockholders in order to authorize the Company to enter
into this Agreement, and to issue the Forward Purchase Securities at the Forward
Closing, and the securities issuable upon exercise of the Forward Purchase
Warrants, has been taken or will be taken prior to the Forward Closing. All
action on the part of the stockholders, directors and officers of the Company
necessary for the execution and delivery of this Agreement, the performance of
all obligations of the Company under this Agreement to be performed as of the
Forward Closing, and the issuance and delivery of the Forward Purchase
Securities and the securities issuable upon exercise of the Forward Purchase
Warrants, has been taken or will be taken prior to the Forward Closing. This
Agreement, when executed and delivered by the Company, shall constitute the
valid and legally binding obligation of the Company, enforceable against the
Company in accordance with its terms except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, or
other laws of general application relating to or affecting the enforcement of

6

--------------------------------------------------------------------------------

 

creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies, or (iii) to the extent the indemnification provisions contained in the
Registration Rights may be limited by applicable federal or state securities
laws.

(d)Valid Issuance of Securities. The Forward Purchase Securities, when issued,
sold and delivered in accordance with the terms and for the consideration set
forth in this Agreement, and the securities issuable upon exercise of the
Forward Purchase Warrants, when issued in accordance with the terms of the
Forward Purchase Warrants and this Agreement, will be validly issued, fully paid
and nonassessable, as applicable, and free of all preemptive or similar rights,
taxes, liens, encumbrances and charges with respect to the issue thereof and
restrictions on transfer other than restrictions on transfer specified under
this Agreement, applicable state and federal securities laws and liens or
encumbrances created by or imposed by the Purchasers. Assuming the accuracy of
the representations of the Purchasers in this Agreement and subject to the
filings described in Section 3(e) below, the Forward Purchase Securities will be
issued in compliance with all applicable federal and state securities laws.

(e)Governmental Consents and Filings. Assuming the accuracy of the
representations made by the Purchasers in this Agreement, no consent, approval,
order or authorization of, or registration, qualification, designation,
declaration or filing with, any federal, state or local governmental authority
is required on the part of the Company in connection with the consummation of
the transactions contemplated by this Agreement, except for filings pursuant to
applicable state securities laws, if any, and pursuant to the Registration
Rights.

(f)Compliance with Other Instruments. The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated by this
Agreement will not result in any violation or default (i) of any provisions of
the Company’s certificate of incorporation, as it may be amended from time to
time (the “Charter”), bylaws or other governing documents of the Company, (ii)
of any instrument, judgment, order, writ or decree to which the Company is a
party or by which it is bound, (iii) under any note, indenture or mortgage to
which the Company is a party or by which it is bound, (iv) under any lease,
agreement, contract or purchase order to which the Company is a party or by
which it is bound or (v) of any provision of federal or state statute, rule or
regulation applicable to the Company, in each case (other than clause (i)) which
would have a material adverse effect on the Company or its ability to consummate
the transactions contemplated by this Agreement.

(g)Operations. As of the date hereof, the Company has not conducted, and prior
to the IPO Closing the Company will not conduct, any operations other than
organizational activities and activities in connection with offerings of its
securities.

(h)No General Solicitation. Neither the Company nor any of its officers,
directors, employees, agents or stockholders has either directly or indirectly,
including, through a broker or finder (i) engaged in any general solicitation,
or (ii) published any advertisement in connection with the offer and sale of the
Forward Purchase Securities.

(i)No Other Representations and Warranties; Non-Reliance. Except for the
specific representations and warranties contained in this Section 3 and in any
certificate or agreement delivered pursuant hereto, none of the Company Parties
has made, makes or shall be deemed to make any other express or implied
representation or warranty with respect to the Company, this offering, the
proposed IPO or a potential Business Combination, and the Company Parties
disclaim

7

--------------------------------------------------------------------------------

 

any such representation or warranty. Except for the specific representations and
warranties expressly made by the Purchasers in Section 2 of this Agreement and
in any certificate or agreement delivered pursuant hereto, the Company Parties
specifically disclaim that they are relying upon any other representations or
warranties that may have been made by the Purchaser Parties.

4.Registration Rights; Transfer

(a)Registration. The Company agrees that it will use its commercially reasonable
efforts to file with the SEC (at the Company’s sole cost and expense), within
thirty (30) calendar days after the Business Combination Closing, a registration
statement (the “Forward Registration Statement”) registering the resale of the
Forward Purchase Securities and the Class A Shares underlying the Forward
Purchase Warrants (collectively, the “Registrable Securities”), and the Company
shall use its commercially reasonable efforts to have the Forward Registration
Statement declared effective as soon as practicable after the filing thereof;
provided, however, that the Company’s obligations to include the Registrable
Securities in the Forward Registration Statement are contingent upon the
Purchasers furnishing in writing to the Company such information regarding the
Purchasers, the securities of the Company held by the Purchasers and the
intended method of disposition of the Registrable Securities as shall be
reasonably requested by the Company to effect the registration of the
Registrable Securities, and shall execute such documents in connection with such
registration as the Company may reasonably request that are customary of a
selling stockholder in similar situations.

(b)Indemnification.

(i)The Company shall, notwithstanding any termination of this Agreement,
indemnify, defend and hold harmless the Purchasers (to the extent a seller under
the Forward Registration Statement), the officers, directors, agents, partners,
members, managers, stockholders, affiliates, employees and investment advisers
of the Purchasers, each person who controls the Purchasers (within the meaning
of Section 15 of the Securities Act or Section 20 of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)), and the officers, directors,
partners, members, managers, stockholders, agents, affiliates, employees and
investment advisers of each such controlling person, to the fullest extent
permitted by applicable law, from and against any and all losses, claims,
damages, liabilities, costs (including, without limitation, reasonable costs of
preparation and investigation and reasonable attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, that arise out of or are based upon (A)
any untrue or alleged untrue statement of a material fact contained in the
Forward Registration Statement, any prospectus included in the Forward
Registration Statement or any form of prospectus or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, or (B) any violation
or alleged violation by the Company of the Securities Act, the Exchange Act or
any state securities law or any rule or regulation thereunder, in connection
with the performance of its obligations under this Section 4, except to the
extent, but only to the extent that such untrue statements, alleged untrue
statements, omissions or alleged omissions are based solely upon information
regarding the Purchasers furnished in writing to the Company by the Purchasers

8

--------------------------------------------------------------------------------

 

expressly for use therein. The Company shall notify the Purchasers promptly of
the institution, threat or assertion of any proceeding arising from or in
connection with the transactions contemplated by this Section 4 of which the
Company is aware. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of an indemnified party and
shall survive the transfer of the Registrable Securities by the Company.

(ii)The Purchasers shall, severally and not jointly with any other selling
stockholder named in the Forward Registration Statement, indemnify and hold
harmless the Company, its directors, officers, agents and employees, each person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling persons, to the fullest extent permitted by
applicable law, from and against all Losses, as incurred, arising out of or that
are based upon any untrue or alleged untrue statement of a material fact
contained in the Forward Registration Statement, any prospectus included in the
Forward Registration Statement, or any form of prospectus, or in any amendment
or supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
prospectus, or any form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading to the extent, but only
to the extent that such untrue statements or omissions are based solely upon
information regarding the Purchasers furnished in writing to the Company by the
Purchasers expressly for use therein. In no event shall the liability of the
Purchasers be greater in amount than the dollar amount of the net proceeds
received by the Purchasers upon the sale of the Registrable Securities giving
rise to such indemnification obligation.

(c)Transfer. This Agreement and all of the Purchasers’ rights and obligations
hereunder (including the Purchasers’ obligation to purchase the Forward Purchase
Securities) may be transferred or assigned, at any time and from time to time,
in whole or in part, to one or more third parties (each such transferee, a
“Transferee”). Upon any such assignment:

(i)the applicable Transferee shall execute a signature page to this Agreement,
substantially in the form of the Purchasers’ signature page hereto (the “Joinder
Agreement”), which shall reflect the number of Forward Purchase Shares and
Forward Purchase Warrants to be purchased by such Transferee (the “Transferee
Securities”), and, upon such execution, such Transferee shall have all the same
rights and obligations of the Purchasers hereunder with respect to the
Transferee Securities, and references herein to the “Purchasers” shall be deemed
to refer to and include any such Transferee with respect to such Transferee and
to its Transferee Securities; provided, that any representations, warranties,
covenants and agreements of the Purchasers and any such Transferee shall be
several and not joint and shall be made as to the Purchasers or any such
Transferee, as applicable, as to itself only; and

(ii)upon a Transferee’s execution and delivery of a Joinder Agreement, the
number of Forward Purchase Shares and Forward Purchase Warrants to be purchased
by the Purchasers hereunder shall be reduced by the total number of Forward
Purchase Shares and Forward Purchase Warrants to be purchased by the applicable
Transferee pursuant to the applicable Joinder Agreement, which reduction shall
be evidenced by the Purchasers and the Company amending Schedule A to this
Agreement to reflect each transfer and updating the “Number of Forward Purchase
Shares”, “Number of Forward Purchase Warrants”, and “Aggregate Purchase Price
for Forward Purchase Securities” on the Purchasers’ signature page hereto to
reflect

9

--------------------------------------------------------------------------------

 

such reduced number of Forward Purchase Securities, and the Purchasers shall be
fully and unconditionally released from their obligation to purchase such
Transferee Securities hereunder. For the avoidance of doubt, this Agreement need
not be amended and restated in its entirety, but only Schedule A and the
Purchasers’ signature page hereto need be so amended and updated and executed by
each of the Purchasers and the Company upon the occurrence of any such transfer
of Transferee Securities.

5.Additional Agreements and Acknowledgements of the Purchasers.

(a)Forward Purchase Share Lock-up; Transfer Restrictions. The Purchasers agree
that it shall not Transfer (as defined below) any Forward Purchase Shares until
the earlier of (i) one year after the Business Combination Closing or (ii) the
date following the Business Combination Closing on which the Company completes a
liquidation, merger, capital stock exchange, reorganization or other similar
transaction that results in all of the Company’s stockholders having the right
to exchange their common stock for cash, securities or other property.
Notwithstanding the foregoing, if, subsequent to the initial Business
Combination, the last sale price of the Class A Shares equals or exceeds $12.00
per share (as adjusted for stock splits, stock dividends, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing at least 150 days after the Business Combination Closing,
the Forward Purchase Shares shall be released from the lockup referenced herein.
Notwithstanding the first sentence of this Section 5(a), Transfers of the
Forward Purchase Shares are permitted (any such transferees, the “Permitted
Transferees”) (A) to the Company’s officers or directors, any affiliates or
family members of any of the Company’s officers or directors, any members of the
Purchasers, or any affiliates of the Purchasers; (B) in the case of an
individual, by gift to a member of the individual’s immediate family, to a
trust, the beneficiary of which is a member of individual’s immediate family or
an affiliate of such person, or to a charitable organization; (C) in the case of
an individual, by virtue of laws of descent and distribution upon death of the
individual; (D) in the case of an individual, pursuant to a qualified domestic
relations order; (E) by private sales or transfers made in connection with the
consummation of a Business Combination at prices no greater than the price at
which the securities were originally purchased; (F) in the event of the
Company’s liquidation prior to the completion of a Business Combination; (G) in
the event of the Company’s liquidation, merger, capital stock exchange,
reorganization or other similar transaction which results in all of the
Company’s stockholders having the right to exchange their Class A Shares for
cash, securities or other property subsequent to the completion of a Business
Combination; (H) as a distribution to limited partners, members or stockholders
of the Purchasers; (I) to the Purchasers’ affiliates, to any investment fund or
other entity controlled or managed by the Purchasers or any of their affiliates,
or to any investment manager or investment advisor of the Purchasers or an
affiliate of any such investment manager or investment advisor; (J) to a nominee
or custodian of a person or entity to whom a disposition or transfer would be
permissible under clauses (A) through (I) above; (K) to the Purchasers or any
Transferee hereunder; (L) by virtue of the laws of the Purchasers’ jurisdiction
of formation or their organizational documents upon dissolution of the
Purchasers; and (M) pursuant to an order of a court or regulatory agency;
provided, however, that in the case of clauses (A) through (E) and (H) through
(L), these Permitted Transferees must enter into a written agreement agreeing to
be bound by these transfer restrictions. For purposes of this Section,
“Transfer” shall mean the (x) sale or assignment of, offer to sell, contract or
agreement to sell, hypothecation, pledge, grant of any option to purchase or
otherwise dispose of or agreement to dispose of, directly or indirectly, or
establishment or increase of a put equivalent position or liquidation with
respect to or decrease of a call equivalent position (within the meaning of
Section 16 of the Exchange Act, and the rules and regulations of the SEC
promulgated thereunder) with respect to, any of the Forward Purchase Securities
(excluding any pledges in the ordinary course of business for bona fide
financing purposes or as part of prime

10

--------------------------------------------------------------------------------

 

brokerage arrangements), (y) entry into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of any of the Forward Purchase Securities, whether any such
transaction is to be settled by delivery of such Forward Purchase Securities, in
cash or otherwise, or (z) public announcement of any intention to effect any
transaction specified in clause (x) or (y).

(b)Warrant Lock-up; Transfer Restrictions. The Purchasers agree that they shall
not Transfer any Forward Purchase Warrants (or Class A Shares issued or issuable
upon the exercise of any such warrants) until 30 days after the completion of
the initial Business Combination, except that Transfers of the Forward Purchase
Warrants are permitted to any Permitted Transferee.

(c)Trust Account.

(i)The Purchasers hereby acknowledge that they are aware that the Company will
establish the Trust Account for the benefit of its public stockholders upon the
IPO Closing. The Purchasers, for themselves and their affiliates, hereby agree
that they have no right, title, interest or claim of any kind in or to any
monies held in the Trust Account, or any other asset of the Company as a result
of any liquidation of the Company, except for redemption and liquidation rights,
if any, the Purchasers may have in respect of any Public Shares held by them.

(ii)The Purchasers hereby agree that they shall have no right of set-off or any
right, title, interest or claim of any kind (“Claim”) to, or to any monies in,
the Trust Account, and hereby irrevocably waives any Claim to, or to any monies
in, the Trust Account that it may have now or in the future, except for
redemption and liquidation rights, if any, the Purchasers may have in respect of
any Public Shares held by them. In the event the Purchasers have any Claim
against the Company under this Agreement, the Purchasers shall pursue such Claim
solely against the Company and its assets outside the Trust Account and not
against the property or any monies in the Trust Account, except for redemption
and liquidation rights, if any, the Purchasers may have in respect of any Public
Shares held by them.

(d)Redemption and Liquidation. The Purchasers hereby waive, with respect to any
Forward Purchase Shares held by it, any redemption rights it may have in
connection with (i) the consummation of the initial Business Combination,
including, without limitation, any such rights available in the context of a
stockholder vote to approve such Business Combination and (ii) any stockholder
vote to approve an amendment to the Charter to modify the substance or timing of
the Company’s obligation to allow redemption in connection with the initial
Business Combination or to redeem 100% of the Class A Shares sold in the IPO if
the Company has not consummated an initial Business Combination within 24 months
from the IPO Closing (or such later date as has been approved by an amendment to
the Charter) or in the context of a tender offer made by the Company to purchase
Class A Shares, it being understood that the Purchasers shall be entitled to
redemption and liquidation rights with respect to any Public Shares held by
them.

(e)Voting. The Purchasers hereby agree that if the Company seeks stockholder
approval of a proposed initial Business Combination, then in connection with
such proposed Business Combination, the Purchasers shall vote any Class B Shares
and Class A Shares owned by it in favor of any proposed Business Combination.

(f)No Short Sales. The Purchasers hereby agree that neither they, nor any person
or entity acting on their behalf or pursuant to any understanding with them,
will engage in any Short Sales with respect to securities of the Company prior
to the Business Combination Closing. For

11

--------------------------------------------------------------------------------

 

purposes of this Section, “Short Sales” shall include, without limitation, all
“short sales” as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act, and all types of direct and indirect stock pledges (other than
pledges in the ordinary course of business as part of prime brokerage
arrangements), forward sale contracts, options, puts, calls, swaps and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers.

6.Listing. The Company will use commercially reasonable efforts to effect and
maintain the listing of the Class A Shares and Public Warrants on the NASDAQ
Capital Market (or another national securities exchange).

7.Forward Closing Conditions.

(a)The obligation of the Purchasers to purchase the Forward Purchase Securities
at the Forward Closing under this Agreement shall be subject to the fulfillment,
at or prior to the Forward Closing of each of the following conditions, any of
which, to the extent permitted by applicable laws, may be waived by the
Purchasers:

(i)The initial Business Combination shall be approved by a unanimous vote of the
Company’s Board of Directors;

(ii)The initial Business Combination shall be consummated substantially
concurrently with the purchase of the Forward Purchase Securities;

(iii)The initial Business Combination (including the target assets or business,
and the terms of the Business Combination) shall be reasonably acceptable to the
Purchasers;

(iv)The Company shall have delivered to the Purchasers a certificate evidencing
the Company’s good standing as a Delaware corporation;

(v)The representations and warranties of the Company set forth in Section 3 of
this Agreement shall have been true and correct as of the date hereof and shall
be true and correct as of the Forward Closing Date, as applicable, with the same
effect as though such representations and warranties had been made on and as of
such date (other than any such representation or warranty that is made by its
terms as of a specified date, which shall be true and correct as of such
specified date), except where the failure to be so true and correct would not
have a material adverse effect on the Company or its ability to consummate the
transactions contemplated by this Agreement;

(vi)The Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Forward Closing; and

(vii)No order, writ, judgment, injunction, decree, determination, or award shall
have been entered by or with any governmental, regulatory, or administrative
authority or any court, tribunal, or judicial, or arbitral body, and no other
legal restraint or prohibition shall be in effect, preventing the purchase by
the Purchasers of the Forward Purchase Securities.

12

--------------------------------------------------------------------------------

 

(b)The obligation of the Company to sell the Forward Purchase Securities at the
Forward Closing under this Agreement shall be subject to the fulfillment, at or
prior to the Forward Closing of each of the following conditions, any of which,
to the extent permitted by applicable laws, may be waived by the Company:

(i)The initial Business Combination shall be consummated substantially
concurrently with the purchase of the Forward Purchase Securities;

(ii)The representations and warranties of the Purchasers set forth in Section 2
of this Agreement shall have been true and correct as of the date hereof and
shall be true and correct as of the Forward Closing Date, as applicable, with
the same effect as though such representations and warranties had been made on
and as of such date (other than any such representation or warranty that is made
by its terms as of a specified date, which shall be true and correct as of such
specified date), except where the failure to be so true and correct would not
have a material adverse effect on the Purchasers or their ability to consummate
the transactions contemplated by this Agreement;

(iii)The Purchasers shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Purchasers at or
prior to the Forward Closing; and

(iv)No order, writ, judgment, injunction, decree, determination, or award shall
have been entered by or with any governmental, regulatory, or administrative
authority or any court, tribunal, or judicial, or arbitral body, and no other
legal restraint or prohibition shall be in effect, preventing the purchase by
the Purchasers of the Forward Purchase Securities.

8.Termination. This Agreement may be terminated at any time prior to the Forward
Closing:

(a)by mutual written consent of the Company and the Purchasers;

(b)automatically

(i)if the IPO is not consummated on or prior to December 31, 2020;

(ii)if the initial Business Combination is not consummated within 24 months from
the IPO Closing, unless such time period is extended by an amendment to the
Charter; or

(iii)if the Purchasers or the Company becomes subject to any voluntary or
involuntary petition under the United States federal bankruptcy laws or any
state insolvency law, in each case which is not withdrawn within sixty (60) days
after being filed, or a receiver, fiscal agent or similar officer is appointed
by a court for business or property of the Purchasers or the Company, in each
case which is not removed, withdrawn or terminated within sixty (60) days after
such appointment.

In the event of any termination of this Agreement pursuant to this Section 8,
the Forward Purchase Price (and interest thereon, if any), if previously paid,
and all Purchasers’ funds paid in connection herewith shall be promptly returned
to the Purchasers, and thereafter this Agreement shall forthwith become null and
void and have no effect, without any liability on the part of the

13

--------------------------------------------------------------------------------

 

Purchasers or the Company and their respective directors, officers, employees,
partners, managers, members, or stockholders and all rights and obligations of
each party shall cease; provided, however, that nothing contained in this
Section 8 shall relieve either party from liabilities or damages arising out of
any fraud or willful breach by such party of any of its representations,
warranties, covenants or agreements contained in this Agreement.

9.General Provisions.

(a)Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt, or (i) personal delivery to the party to be notified,
(ii) when sent, if sent by electronic mail or facsimile (if any) during normal
business hours of the recipient, and if not sent during normal business hours,
then on the recipient’s next Business Day, (iii) five (5) Business Days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (iv) one (1) Business Day after deposit with a nationally
recognized overnight courier, freight prepaid, specifying next Business Day
delivery, with written verification of receipt. All communications sent to the
Company shall be sent to: Lux Health Tech Acquisition Corp., 920 Broadway, 11th
Floor, New York, New York 10010, Attention: Segolene Scarborough, with a copy to
the Company’s counsel at Latham & Watkins LLP, 811 Main Street, Suite 3700,
Houston, Texas 77002, Attention: Ryan J. Maierson.

All communications to the Purchasers shall be sent to the Purchasers’ address as
set forth on the signature page hereof, or to such e-mail address, facsimile
number (if any) or address as subsequently modified by written notice given in
accordance with this Section 9(a).

(b)No Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction. The Purchasers agree to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Purchasers or any of their officers, employees or representatives is
responsible. The Company agrees to indemnify and hold harmless the Purchasers
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.

(c)Survival of Representations and Warranties. All of the representations and
warranties contained herein shall survive the Forward Closing.

(d)Entire Agreement. This Agreement, together with any documents, instruments
and writings that are delivered pursuant hereto or referenced herein,
constitutes the entire agreement and understanding of the parties hereto in
respect of its subject matter and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

14

--------------------------------------------------------------------------------

 

(e)Successors. All of the terms, agreements, covenants, representations,
warranties, and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the parties hereto and their respective
successors. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

(f)Assignments. Except as otherwise specifically provided herein, no party
hereto may assign either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written approval of the other party.

(g)Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same instrument.

(h)Headings. The section headings contained in this Agreement are inserted for
convenience only and will not affect in any way the meaning or interpretation of
this Agreement.

(i)Governing Law. This Agreement, the entire relationship of the parties hereto,
and any litigation between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles.

(j)Jurisdiction. The parties (i) hereby irrevocably and unconditionally submit
to the jurisdiction of the state courts of New York and to the jurisdiction of
the United States District Court for the Southern District of New York for the
purpose of any suit, action or other proceeding arising out of or based upon
this Agreement, (ii) agree not to commence any suit, action or other proceeding
arising out of or based upon this Agreement except in state courts of New York
or the United States District Court for the Southern District of New York, and
(iii) hereby waive, and agree not to assert, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the suit, action
or proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that this Agreement or the subject matter
hereof may not be enforced in or by such court.

(k)Waiver of Jury Trial. The parties hereto hereby waive any right to a jury
trial in connection with any litigation pursuant to this Agreement and the
transactions contemplated hereby.

(l)Amendments. This Agreement may not be amended, modified or waived as to any
particular provision, except with the prior written consent of the Company and
the Purchasers.

(m)Severability. The provisions of this Agreement will be deemed severable and
the invalidity or unenforceability of any provision will not affect the validity
or enforceability of the other provisions hereof; provided that if any provision
of this Agreement, as applied to any party hereto or to any circumstance, is
adjudged by a governmental authority, arbitrator, or mediator not to be
enforceable in accordance with its terms, the parties hereto agree that the
governmental

15

--------------------------------------------------------------------------------

 

authority, arbitrator, or mediator making such determination will have the power
to modify the provision in a manner consistent with its objectives such that it
is enforceable, and/or to delete specific words or phrases, and in its reduced
form, such provision will then be enforceable and will be enforced.

(n)Expenses. Each of the Company and the Purchasers will bear its own costs and
expenses incurred in connection with the preparation, execution and performance
of this Agreement and the consummation of the transactions contemplated hereby,
including all fees and expenses of agents, representatives, financial advisors,
legal counsel and accountants. The Company shall be responsible for the fees of
its transfer agent; stamp taxes and all The Depository Trust Company fees
associated with the issuance of the Forward Purchase Securities and the
securities issuable upon exercise of the Forward Purchase Warrants.

(o)Construction. The parties hereto have participated jointly in the negotiation
and drafting of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties hereto and no presumption or burden of proof will arise favoring or
disfavoring any party hereto because of the authorship of any provision of this
Agreement. Any reference to any federal, state, local, or foreign law will be
deemed also to refer to law as amended and all rules and regulations promulgated
thereunder, unless the context requires otherwise. The words “include,”
“includes,” and “including” will be deemed to be followed by “without
limitation.” Pronouns in masculine, feminine, and neuter genders will be
construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The parties hereto intend
that each representation, warranty, and covenant contained herein will have
independent significance. If any party hereto has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty or covenant relating to the same subject
matter (regardless of the relative levels of specificity) which such party
hereto has not breached will not detract from or mitigate the fact that such
party hereto is in breach of the first representation, warranty, or covenant.

(p)Waiver. No waiver by any party hereto of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, may be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
because of any prior or subsequent occurrence.

(q)Specific Performance. The Purchasers agree that irreparable damage may occur
in the event any provision of this Agreement was not performed by the Purchasers
in accordance with the terms hereof and that the Company shall be entitled to
specific performance of the terms hereof, in addition to any other remedy at law
or equity.

[Signature page follows]

 

16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

 

PURCHASERS:

 

 

 

LUX VENTURES VI, L.P.

By: LUX VENTURE PARTNERS VI, LLC,

its General Partner

 

 

 

By:

 

/s/ Peter Hébert

Name:

 

Peter Hébert

Title:

 

Managing Member

 

 

 

Lux Ventures VI Sidecar, L.P.

By: LUX VENTURE PARTNERS VI, LLC,

its General Partner

 

 

 

By:

 

/s/ Peter Hébert

Name:

 

Peter Hébert

Title:

 

Managing Member

 

 

 

Address for Notices:
920 Broadway, 11th Floor,

New York, New York 10010

 

 

 

COMPANY:

 

 

 

Lux Health Tech Acquisition Corp.

 

 

 

By:

 

/s/ Segolene Scarborough

Name:

 

Segolene Scarborough

Title:

 

Chief Financial Officer and Treasurer

 

[To be completed by the Company]

 

 

Lux Ventures VI, L.P.

Lux Ventures VI Sidecar, L.P.

Total

Number of Forward Purchase Shares:

1,494,000

6,000

1,500,000

Number of Forward Purchase Warrants:

498,000

2,000

500,000

Aggregate Purchase Price for Forward Purchase Securities:

$14,940,000

$60,000

$15,000,000

 

 

 

[Signature Page to Forward Purchase Agreement]

--------------------------------------------------------------------------------

 

TO BE EXECUTED UPON ANY ASSIGNMENT AND/OR REVISION IN ACCORDANCE WITH THIS
AGREEMENT TO “NUMBER OF FORWARD PURCHASE SHARES,” “NUMBER OF FORWARD PURCHASE
WARRANTS” AND “AGGREGATE PURCHASE PRICE FOR FORWARD PURCHASE SECURITIES” SET
FORTH ABOVE:

Number of Forward Purchase Shares, Number of Forward Purchase Warrants and
Aggregate Purchase Price for Forward Purchase Securities as of [_____________],
202[_], accepted and agreed to as of this day of [_____________], 202[_].

 

PURCHASER:

 

[____________________]

 

 

 

By:

 

 

Name:

 

[●]

Title:

 

[●]

 

 

 

Address for Notices: [●]

E-mail: [●]

 

 

 

COMPANY:

 

 

 

Lux Health Tech Acquisition Corp.

 

 

 

By:

 

 

Name:

 

[●]

Title:

 

[●]

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE A

SCHEDULE OF TRANSFERS OF FORWARD PURCHASE SECURITIES

The following transfers of a portion of the original number of Forward Purchase
Shares and Forward Purchase Warrants have been made:

Date of Transfer

Transferee

Number of Forward Purchase Shares Transferred

Number of Forward Purchase Warrants Transferred

Purchaser Revised Forward Purchase Share Amount

Purchaser Revised Forward Purchase Warrant Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

TO BE EXECUTED UPON ANY ASSIGNMENT OR FINAL DETERMINATION OF FORWARD PURCHASE
SECURITIES:

Schedule A as of [______________], 202[●], accepted and agreed to as of this day
of [______________], 202[●] by:

 

 

[______________]

 

LUX HEALTH TECH ACQUISITION CORP.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

By:

 

 

Name:

 

[●]

 

Name:

 

[●]

Title:

 

[●]

 

Title:

 

[●]

 

 